The following memorandum was filed December 6, 1938:
Wickhem, J.
(ow motion for rehearing). A motion for rehearing having been filed, the parties to this action have stipulated that the mandate herein be amended in order to make clear that the total assessment oí $495,589.19 shall not be increased, but that the second assessment be so adjusted as to take into account the burden escaped by the 1932 policyholders in the first assessment. Since the mandate decrees that the order appealed from be modified as indicated in the opinion, the mandate is derived from the opinion itself. Therefore, it is necessary, in order to clarify the mandate, that the last sentence of the opinion be withdrawn and the following be substituted therefor:
“It seems, however, to be only fair and equitable that the second assessment take into account the burden escaped by the 1932 policyholders in the first assessment, and that an added twenty per cent assessment should now be imposed upon the 1932 policyholders to equalize this burden, and that the total amount of the assessments allowed by the circuit court for Dane county on the second assessment shall be apportioned by making an assessment of twenty per cent *386on the workmen’s compensation policyholders for the years 1932, and that the remainder of said second assessment, shall be apportioned among all workmen’s compensation holders for the years 1926 to 1932, both inclusive, on an equal percentage basis of eighteen and two-tenths per cent.”
It is ordered that the opinion and mandate be so modified and amended.
The motion for rehearing having been made in order to hold the record in this court for the purpose of clarifying the mandate and having served this purpose, it is denied without costs.